UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 20, 2012 ROYAL CARIBBEAN CRUISES LTD. (Exact Name of Registrant as Specified in Charter) Republic of Liberia (State or Other Jurisdiction of Incorporation) 1-11884 98-0081645 (Commission File Number) (IRS Employer Identification No.) 1050 Caribbean Way, Miami, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 305-539-6000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The following is provided pursuant to Item 2.02 of Form 8-K, “Results of Operations and Financial Condition” and Item 7.01 of Form 8-K, “Regulation FD Disclosure.” Item 2.02Results of Operations and Financial Condition. Item 7.01Regulation FD Disclosure. On April 20, 2012, Royal Caribbean Cruises Ltd. (the “Company”) issued a press release regarding its financial results for the first quarter ended March 31, 2012.A copy of this press release is furnished as Exhibit 99.1 to this report.This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing by the Company, whether made before or after the filing of this report, regardless of any general incorporation language in the filing, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 - Press release dated April 20, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL CARIBBEAN CRUISES LTD. Date: April 20, 2012 By: /s/ Brian J. Rice Name: Brian J. Rice Title: Executive Vice President and Chief Financial Officer
